GATES, P. J.
Action. for wages by plaintiff, who claimed to have been employed as saleslady in a music store operated by a partnership consisting of defendant Fish and, plaintiff’s husband. In another action, brought by Fish for an accounting and dissolution of the partnership, a receiver was appointed. The receiver was made a defendant herein. Plaintiff claimed to have been employed from October 1, 1918, until February 1, 19-21, at the salary of $40- per month for the earlier part of the period, at $60 for the last month, and' at $50 per month during the inter*569vening time. The answer -denied the employment, and. alleged that the only work ever performed by plaintiff was work which should have been performed by her husband under the -partnership agreement, and with the understanding that she was only performing a part of the duties which her husband had agreed to perform. -Findings’of fact, conclusions of law, and judgment were entered, favorable to- plaintiff, adjudging to her the sum of $1,104.50 for laborer’s wages. Defendant Fish appeals.
 One of appellant’s assignments of error challenges the correctness of the judgment in so far as it was a judgment for laborer’s wages. Respondent contends that this question cannot be raised now, because it was not raised on the motion for new trial. • We think the question would be presented upon an appeal from the judgment alone, even if - there had been no motion for new trial. It appears to us that wages earned by a saleslady in a music store are not laborer’s wages, within the meaning of the exemption statutes. Paddock v. Balgord, 2 S. D. 100, 48 N. W. 840. The judgment will be modified, by striking out the clause “for laborer’s wages.”
'Appellant further claims that the contract of employment, if any, was a violation of the confidential partnership relations existing between plaintiff’s husband and himself, in that the contract of employment was made between husband and wife. No doubt the trial court should carefully scrutinize the testimony establishing a contract of employment in such a case, but to say that such a contract is void would be an undue extension of the principle involved. From a careful consideration of the evidence in regard to the employment we are unable to say that the clear preponderance of it is against the findings of the trial court.
As to the remaining point, that plaintiff had withdrawn from the firm funds more than was due her, we can only repeat what we last said, viz., that the clear preponderance of the evidence is not contrary to the finding of the trial court.
The judgment and order appealed from must therefore be affirfned, except as to the modification hereinbefore noted. No costs will be taxed in this court.
SMITH, and ANDERSON, JJ., not sitting.